Opinion by
Judge Pryor:
The only ground relied on for a new trial in the court below was the refusal on the part of the court to grant the appellant a continuance of the cause on the affidavit filed by his attorney. This affidavit, by consent of the appellee, was permitted to be read as evidence in the cause; it is true that the law permitting the affidavits to be read as a deposition had been enacted but a few days previously, but in this we can see no reason for rejecting the affidavit, and its being permitted to be read was in favor of the appellant, and to the prejudice of the appellee.
The employment of appellee as counsel is fully proven, and that he was to have a reasonable fee is equally as well established. It was for the jury alone to determine what appellee’s services were worth. The testimony authorized the verdict and the judgment of the court below is affirmed.